
	

113 HR 4484 IH: Strengthening Healthcare Options for Vulnerable Populations Act
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4484
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Ms. Sinema (for herself, Mr. Gibson, Mr. Barber, Mr. Bilirakis, and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide improvements for Medicare Advantage
			 special needs plans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Strengthening Healthcare Options for Vulnerable Populations Act.
		2.Reauthorization of certain Medicare Advantage Special Needs Plans
			(a)Permanent extension of Medicare Advantage Dual Special Needs Plans authoritySection 1859(f)(1) of the Social Security Act (42 U.S.C. 1395w–28(f)(1)) is amended by inserting , in the case of a specialized MA plan for special needs individuals who are not described in
			 section 1859(b)(6)(B)(ii), before for periods before January 1, 2015.
			(b)Medicare Advantage Dual Special Needs Plans required To provide integrated careSection 1859(f)(3) of the Social Security Act (42 U.S.C. 1395w–28(f)(3)) is amended by adding at
			 the end the following new subparagraph:
				
					(F)Not later than December 31, 2018, the plan is fully integrated with capitated contracts with States
			 for any Medicaid benefits, including long-term care and behavioral health,
			 to the extent State law permits capitation of such services under such
			 plan..
			(c)Clearly defined role of State Medicaid agencySection 1852(a)(1)(B) of the Social Security Act (42 U.S.C. 1395w–22(a)(1)(B)) is amended by adding
			 at the end the following new clause:
				
					(vi)Defined role of State Medicaid agencies with respect to fully integrated dual special needs plansThe Secretary, in coordination with State Medicaid Directors, shall develop a clearly defined role
			 for State Medicaid agencies in contracting and oversight of plans
			 described in clause (v)(II)..
			3.Improvements to Medicare Advantage 5–Star Quality Rating System for plans with predominately Dual
			 Eligible enrollees
			(a)Treatment of plans with disproportionately high dual eligible enrolleesSection 1853(o) of the Social Security Act (42 U.S.C. 1395w–23(o)) is amended by adding at the end
			 the following new paragraph:
				
					(6)Treatment of plans with disproportionately high dual eligible enrollees
						(A)In generalIn implementing this subsection, the Secretary shall take such steps as are necessary to ensure
			 that the quality rating for a plan—
							(i)does not disadvantage such a plan that enrolls—
								(I)full-benefit dual eligible individual (as defined in section 1935(c)(6));
								(II)qualified Medicare beneficiaries (as defined in section 1905(p)(1)); or
								(III)individuals with complex health care needs, such as individuals with multiple conditions or
			 individuals who require chronic care or institutional care; and
								(ii)accounts for differences in socioeconomic and demographic characteristics of enrollees of such a
			 plan that result in significant variation in health outcomes.
							(B)Specific stepsThe steps described in subparagraph (A) shall include at least the following:
							(i)Comparing specialized MA plans for special needs individuals (as defined in section 1859(b)(6)) for
			 special needs individuals who are described in subparagraph (B)(ii) of
			 such section only against other plans with the same types of enrollment.
							(ii)Developing a methodology specific to specialized MA plans for special needs individuals (as defined
			 in section 1859(b)(6)) for special needs individuals who are described in
			 subparagraph (B)(ii) of such section for determining a quality rating
			 under this subsection for such plans.
							(iii)Developing appropriate case mix adjustment to Healthcare Effectiveness Data and Information Set
			 (HEDIS) and Health Outcomes Survey (HOS) measures for specialized MA plans
			 for special needs individuals (as defined in section 1859(b)(6)) for
			 special needs individuals who are described in subparagraph (B)(ii) of
			 such section that account for factors beyond the control of the health
			 system, such as the management of conditions.
							(iv)Identifying and implementing those quality measures that are appropriate for evaluating the
			 performance of specialized MA plans for special needs individuals (as
			 defined in section 1859(b)(6)) for special needs individuals who are
			 described in subparagraph (B)(ii) of such section.
							(v)Eliminating duplicative or substantially similar measures applied under this title or title XIX
			 with respect to specialized MA plans..
			(b)Temporary treatment of certain dual special needs plansSection 1853(o) of the Social Security Act (42 U.S.C. 1395w–23(o)), as amended by subsection (a),
			 is further amended by adding at the end the following new paragraph:
				
					(7)Temporary treatment of certain dual special needs plansIn implementing this subsection during the period beginning on the date of the enactment of this
			 paragraph and ending one year after the date on which the Secretary has
			 taken such steps as are required under paragraph (6), the Secretary may
			 increase the quality rating that a specialized MA plans for special needs
			 individuals (as defined in section 1859(b)(6)) for special needs
			 individuals who are described in subparagraph (B)(ii) of such section
			 would otherwise receive under this subsection for a year by 0.5 stars if
			 the plan demonstrates to the satisfaction of the Secretary that the
			 quality rating the plan would have otherwise received is predominately
			 attributable to socio-economic, demographic, or pre-existing complex
			 health care needs of the population enrolled in such plan with respect to
			 such year instead of the performance of the plan with respect to such
			 year..
			(c)GAO reportNot later than one year after the date on which the Secretary of Health and Human Services has
			 taken such steps as are required under paragraph (6) of section 1853(o) of
			 the Social Security Act (42 U.S.C. 1395w–23(o)), as added by subsection
			 (a), and annually thereafter for the following four years, the Comptroller
			 General of the United States shall submit to Congress a report that
			 includes a comprehensive review of the effectiveness of, and
			 recommendations to improve, such steps so taken for improving health
			 outcomes, cost controls, and beneficiary satisfaction.
			4.Additional improvements to the oversight and operation of Medicare Advantage Dual Special Needs
			 Plans by the Federal Coordinated Health Care Office
			(a)Dedicated point of contact for assisting States with administrationSection 2602(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 1315b(d)) is amended
			 by adding at the end the following new paragraph:
				
					(6)Serving as the dedicated point of contact within the Centers for Medicare & Medicaid Services to assist States with ongoing issues related to the administration of
			 specialized MA plans for special needs individuals (as defined in section
			 1859(b)(6) of the Social Security Act) for special needs individuals who
			 are described in subparagraph (B)(ii) of such section, including—
						(A)addressing any misalignment between the contracting timelines, processes, and deadlines under title
			 XVIII of such Act, with respect to such plans for such individuals and
			 contracting timelines, processes, and deadlines under title XIX of such
			 Act, with respect to such plans and individuals; and
						(B)streamlining the flow of information to dual eligible individuals and establishing a single set of
			 rules for outreach and marketing to such individuals.
						.
			(b)Authority To waive certain requirements
				(1)In generalSubject to paragraph (2), the Secretary of Health and Human Services, through the Federal
			 Coordinated Health Care Office established under section 2602 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 1315b) and in
			 coordination with the appropriate State Medicaid agency, may waive the
			 application of requirements under title XVIII of the Social Security Act
			 to promote the integration, alignment, and delivery of items and services
			 under the Medicare program under title XVIII of such Act and the Medicaid
			 program under title XIX of such Act, with respect to dual eligible
			 individuals (as defined in section 2602(f) of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 1315b(f)), and to ensure the seamless
			 delivery of patient-centered services across the continuum of care with
			 respect to such individuals.
				(2)Public notice requirementThe Secretary may not waive the application of a requirement pursuant to paragraph (1) unless the
			 Secretary makes such waiver publicly available (whether on the public
			 Internet website of Department of Health and Human Services, or otherwise)
			 at least 30 days before the effective date of such waiver.
				5.Improvements to dispute resolution for claims and appeals under Medicare Advantage Dual Special
			 Needs Plans
			(a)Medicare Advantage Dual Special Needs Plans required To provide coverage during appeals processSection 1859(f)(3) of the Social Security Act (42 U.S.C. 1395w–28(f)(3)), as amended by section
			 2(b), is further amended by adding at the end the following new
			 subparagraph:
				
					(G)For plan years beginning after December 31, 2015, coverage under this title and title XIX of an
			 individual enrolled under such respective title shall continue during any
			 determination, reconsideration, or appeals proceeding described in section
			 1852(g), with respect to such individual..
			(b)Streamlined pathway for dispute resolutionNot later than December 31, 2015, the Secretary of Health and Human Services shall establish a
			 streamlined process for dispute resolution for claims and appeals, with
			 respect items and services furnished to special needs individuals
			 described in section 1859(b)(6)(B)(ii) of the Social Security Act (42
			 U.S.C. 1395w–28(b)(6)(B)(ii)), to align such process under the Medicare
			 program under title XVIII of the Social Security Act with such process
			 under the Medicaid program under title XIX of such Act. Such streamlined
			 process shall take into account various State requirements and promote a
			 pathway that would be the most beneficial for individuals entitled to
			 benefits under part A of title XVIII of such Act or enrolled under part B
			 of such Act and to individuals enrolled under a State plan under title XIX
			 of such Act.
			6.Report on implementation of certain Medicare and Medicaid fraud detection and program integrity
			 provisions
			Section 1128J(a)(1)(A) of the Social Security Act (42 U.S.C. 1320a–7k(a)(1)(A)) is amended by
			 adding at the end the following new clause:
			
				(iii)Report on integrated data repository and one program integrity systemNot later than six months after the date of enactment of this clause, the Secretary shall submit to
			 the appropriate Congressional committees a report on the following:
					(I)Integrated data repositoryEfforts to finalize plans and schedules for fully implementing and expanding the use of the
			 Integrated Data Repository, including actions taken to finalize,
			 implement, and manage plans for incorporating data into the Integrated
			 Data Repository and actions taken to define measurable financial benefits
			 expected from the implementation of the Integrated Data Repository.
					(II)One program integrity systemActions taken to plan, schedule, and conduct training on the One Program Integrity System, a
			 Web-based portal and suite of software tools used to analyze and extract
			 data from the Integrated Data Repository, and actions taken to define
			 measurable financial benefits expected from the use of the One Program
			 Integrity System..
		
